 1   LAWRENCE VANDYKE,
     Deputy Assistant Attorney General
 2   Environment & Natural Resources Division
 3
     RICKEY D. TURNER, CO Bar No. 38353
 4   Trial Attorney
     U.S. Department of Justice
 5   Environment & Natural Resources Division
 6   999 18th Street
     South Terrace, Suite 370
 7   Denver, CO 80202
     (303) 844-1373
 8
     Rickey.Turner@usdoj.gov
 9
     SHAUN M. PETTIGREW, CA Bar No. 254564
10   Trial Attorney
     Natural Resources Section
11
     P.O. Box 7611
12   Washington, DC 20044 7611
     (202) 305-3895
13   shaun.pettigrew@usdoj.gov
14
15                        UNITED STATES DISTRICT COURT FOR THE

16                             EASTERN DISTRICT OF CALIFORNIA

17
18   CONSERVATION CONGRESS and the              )
     CITIZENS FOR BETTER FORESTRY,              ) CASE NO. 2:13-cv-934-JAM-DB
19                                              )
            Plaintiffs.                         ) STIPULATION TO LIFT STAY AND
20                                                ORDER
                                                )
21                        v.                    )
                                                )
22   UNITED STATES FOREST SERVICE,              )
     and the UNITED STATES FISH AND             )
23   WILDLIFE SERVICE,                          )
24                                              )
            Defendants.                         )
25
26
27
28
 1           This stipulation to lift the stay of this litigation is entered into by Plaintiffs Conservation
 2   Congress and the Citizens For Better Forestry and Federal Defendants the United States Forest
 3   Service (“USFS”) and the United States Fish and Wildlife Service (“FWS”). By and through
 4   counsel, the parties state as follows:
 5           WHEREAS on May 12, 2013, Plaintiffs filed the complaint initiating this litigation,
 6
     alleging violations of the Endangered Species Act (“ESA”), the National Environmental Policy
 7
     Act, and the National Forest Management Act in connection with the Pettijohn Late Successional
 8
 9   Reserve Habitat Improvement and Fuels Reduction Project (“Pettijohn Project”) located in the

10   Shasta-Trinity National Forest;
11
             WHEREAS on June 27, 2013, the USFS requested additional consultation with the FWS
12
     on the Pettijohn Project pursuant to Section 7 of the ESA;
13
             WHEREAS on July 8, 2013, the Court stayed this case on stipulation of the parties to
14
15   allow for the USFS and FWS to complete the reinitiated section 7 consultation process and any

16   attendant administrative process otherwise required by law;
17
             WHEREAS on April 13, 2018, FWS issued a new superseding Biological Opinion and
18
     concluded the reinitated consultation;
19
20           WHEREAS the parties submitted several joint status reports since that time, the most

21   recent of which proposed deadlines for certain preliminary matters, including moving to lift the
22   stay.
23
             NOW, THEREFORE, IT IS STIPULATED BY AND BETWEEN THE PARTIES AS
24
     FOLLOWS:
25
26           1. Upon entry of the Court’s Order approving this Stipulation, the stay will be lifted.

27           2. Plaintiffs shall file an amended complaint within 84 days of the Court’s Order lifting
28
                the stay.
 1          3. Federal Defendants shall respond to the amended complaint within 42 days of
 2             Plaintiffs filing of the amended complaint.
 3
            4. Federal Defendants shall lodge the administrative records within 28 days of
 4
               responding to the amended complaint.
 5
 6          5. The parties shall file a joint proposed briefing schedule to address any motions related

 7             to the administrative record and cross motions for summary judgment within 21 days
 8
               of the lodging of the administrative record.
 9
10
11
     Dated: July 3, 2019                         Respectfully Submitted,
12
13                                               /s/ Sean T. Malone
14                                               Sean T. Malone, OR Bar # 084060
                                                 Attorney at Law
15                                               259 E. 5th Ave, Ste 200-C
                                                 Eugene OR 97401
16                                               (303) 859-0403
17                                               seanmalone8@hotmail.com
                                                 Attorney for Plaintiffs
18
                                                 LAWRENCE VANDYKE,
19
                                                 Deputy Assistant Attorney General
20                                               Environment & Natural Resources Division

21
                                                 /s/ Shaun M. Pettigrew
22                                               SHAUN M. PETTIGREW
23                                               Trial Attorney
                                                 Natural Resources Section
24                                               P.O. Box 7611
                                                 Washington, DC 20044 7611
25                                               (202) 305-3895
26
                                                 RICKEY D. TURNER, JR.
27                                               Trial Attorney
                                                 U.S. Department of Justice
28                                               Environment & Natural Resources Division
 1                       Wildlife & Marine Resources Section
                         999 18th Street
 2                       South Terrace, Suite 370
 3                       Denver, CO 80202
                         (303) 844-1373
 4
                         Attorneys for Federal Defendants
 5
 6   IT IS SO ORDERED:

 7
     DATE: 7/8/2019
 8
 9                              /s/ John A. Mendez____________
                                Honorable John A. Mendez
10                              United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
